          Case 1:19-cr-02032-SMJ    ECF No. 210-16   filed 09/24/20   PageID.1732 Page 1 of 7




                                                                                       DEFENDANT'S EXHIBIT


                                                                                           1015
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000838
          Case 1:19-cr-02032-SMJ    ECF No. 210-16   filed 09/24/20   PageID.1733 Page 2 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1015-2
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000839
          Case 1:19-cr-02032-SMJ    ECF No. 210-16   filed 09/24/20   PageID.1734 Page 3 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1015-3
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000840
          Case 1:19-cr-02032-SMJ    ECF No. 210-16   filed 09/24/20   PageID.1735 Page 4 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1015-4
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000841
          Case 1:19-cr-02032-SMJ    ECF No. 210-16   filed 09/24/20   PageID.1736 Page 5 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1015-5
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000842
          Case 1:19-cr-02032-SMJ    ECF No. 210-16   filed 09/24/20   PageID.1737 Page 6 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1015-6
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000843
          Case 1:19-cr-02032-SMJ    ECF No. 210-16   filed 09/24/20   PageID.1738 Page 7 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1015-7
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000844
